                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 MICKELSEN FARMS, LLC, et al.,

                      Plaintiffs,                Case No. 1:15-cv-00143-EJL-CWD

        v.                                       MEMORANDUM DECISION AND
                                                 ORDER
 ANIMAL AND PLANT HEALTH
 INSPECTION SERVICES, et al.,

                      Defendants.



                                    INTRODUCTION

       Before the Court in the above entitled matter is Plaintiff, Mickelsen Farms, LLC’s,

Motion for Award of Attorney Fees and Other Expenses Under the Equal Access to Justice

Act. (Dkt. 104.) The Motion has been fully briefed and is ripe for the Court’s consideration.

Having reviewed the record herein, the Court finds the facts and legal arguments are

adequately presented in the briefs and record. Accordingly, in the interest of avoiding

delay, and because the Court conclusively finds that the decisional process would not be

significantly aided by oral argument, the Motion is decided on the record.




ORDER - 1
                     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs are a number of entities and individuals who farm potatoes in southeastern

Idaho. In April of 2006, Pale Cyst Nematode (PCN), Globodera Pallida, 1 was detected in

the soil of a number of fields that raised potato crops in eastern Idaho. As a result, the

Animal and Plant Health Inspection Services (APHIS) 2 published an Interim Rule and later

adopted a Final Rule which provided regulations for the designation and quarantining of

fields in Idaho as well as Deregulation Protocols. The Idaho State Department of

Agriculture (ISDA) adopted rules and procedures that parallel APHIS’s and assisted

APHIS in implementing its Interim and Final Rules.

       The Plaintiffs filed this action against the federal and state Defendants challenging

the issuance and implementation of the Interim Rule and Final Rule. (Dkt. 1.) 3 Specifically,

Plaintiffs claimed the federal Defendants violated the Administrative Procedure Act

(APA), 5 U.S.C. §§ 553, 701-706; the Plant Protection Act (PPA), 7 U.S.C. §§ 7701 and

7786; the Federal Advisory Committee Act (FACA), 5 U.S.C. App. II, §§ 1-16; the




1
 PCN is a pest of potato crops which can reduce the potato yields through root damage but poses
no threat to human health.
2
 APHIS is a federal agency within the United States Department of Agriculture responsible for
ensuring compliance with the federal statutes raised in this action.
3
  The named federal Defendants include APHIS; Kevin Shea, the Administrator of APHIS; Brian
Marschman, the Idaho Plant Health Director for APHIS; Tina Gresham, Director of PCN Program
for APHIS; and Tom Vilsack, the United States Secretary of Agriculture. The named state
Defendants are ISDA and Celia R. Gould, the Director of ISDA. All of the individually named
persons are being sued in their official capacities.

ORDER - 2
National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321-70; and the Tenth

Amendment of the United States Constitution. As to the state Defendants, the Plaintiffs

claimed the ISDA failed to comply with its legal obligations under the Idaho Plant Pest Act

(Idaho PPA), Idaho Code §§ 22-2001 to 22-2023; the Idaho Administrative Procedures Act

(Idaho APA), Idaho Code §§ 67-5101 to 67-5292; and Idaho’s Rules Governing the PCN

(Idaho PCN Rules), IDAPA 02.06.10. In general, Plaintiffs claimed the state and federal

Defendants’ actions were arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law. Plaintiffs requested vacatur of the Final Rule and Deregulation

Protocols as well as declaratory and injunctive relief ending the quarantine and regulation

of Plaintiffs’ potato fields and prohibiting the agency from relying on the working group’s

recommendations in future agency decisions. (Dkt. 1 and Dkt. 85 at 5, n. 7.)

       The Court granted the state Defendants’ Motion to Dismiss. (Dkt. 35.) The parties

stipulated to voluntary dismissal of the claims brought by certain of the plaintiffs. (Dkt.

47.) Thereafter, the remaining Plaintiffs and federal Defendants filed cross Motions for

Summary Judgment. (Dkt. 75, 84.) The Court granted in part and denied in part each of the

parties’ Motions. (Dkt. 95.) Specifically, the Court found Plaintiffs waived two of their

APA claims at summary judgment, granted Plaintiffs summary judgment on the FACA

claim and the remaining APA claim, and granted summary judgment to the federal

Defendants on the NEPA and Tenth Amendment claims. (Dkt. 95.) The Court remanded

the matter to the agency with instructions directing the agency to make available, at

Plaintiffs’ request, all past recommendations and/or information produced by the working

ORDER - 3
group; prohibited defendants from relying on any past recommendations or findings of the

working group; and directed the agency to comply with FACA’s procedural requirements

in the future. (Dkt. 95.)

       Defendants filed a Motion for Reconsideration requesting review of a portion of the

Court’s Order on summary judgment asking to limit or clarify the relief granted to

Plaintiffs. (Dkt. 96.) The Court granted the Motion and clarified that the relief afforded to

Plaintiffs in its summary judgment ruling is limited to prospective relief on the FACA

claim, stating that Plaintiffs “may only challenge future agency decisions, actions, rules, or

protocols” but they “cannot retrospectively challenge any agency actions or decisions pre-

dating the Court’s Order on summary judgments….” (Dkt. 99.) The Court went on to state

that “Defendants are prohibited from relying on any past recommendations and/or findings

of the TWG in any future agency decisions or actions” and directed Defendants to make

past TWG materials available to the Plaintiffs. (Dkt. 99.)

       Judgment was entered on November 28, 2018. (Dkt. 103.) On February 25, 2019,

Plaintiffs filed the instant Motion for Attorney Fees and Expenses which the Court now

takes up. (Dkt. 104.)

                                  STANDARD OF LAW

       The Equal Access to Justice Act (EAJA) provides that a court “shall award”

attorneys’ fees to a “prevailing party other than the United States ... unless the court finds

that the position of the United States was substantially justified or that special

circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). Fees and other expenses

ORDER - 4
include “reasonable attorney fees.” 28 U.S.C. § 2412(d)(2)(A). If the government’s

position is not substantially justified, it is within the Court's discretion under the EAJA to

determine what fees are reasonable. Commissioner, I.N.S. v. Jean, 496 U.S. 154, 160-61

(1990).

       To be entitled to an award of fees, therefore, the EAJA requires that: 1) the claimant

be a prevailing party; 2) the claimant be eligible for an award; 3) the Government’s position

was not substantially justified; 4) no special circumstances make an award unjust; and 5)

the fee application must be timely submitted and be supported by an itemized statement.

See 28 U.S.C. § 2412; Ibrahim v. United States Dept. of Homeland Security, 912 F.3d 1147,

1167 (9th Cir. 2019) (quoting Jean, 496 U.S. at 158).

       Plaintiffs’ Motion for Attorney Fees in this case is timely and complete. 28 U.S.C.

§§ 2412(d)(1)(B); (2)(G); (Dkt. 104.) The parties dispute the remaining requirements for

attorney fees and whether the requested fees are reasonable.

                                         DISCUSSION

1.     Prevailing Party

       A party is considered a “prevailing party” under the EAJA when: (1) it achieves

relief on the merits of its claim; (2) the relief received materially alters the legal relationship

of the parties by modifying the defendant’s behavior in a way that directly benefits

plaintiff; and (3) the relief is accompanied by “judicial imprimatur on the change.”

Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dept. of Health & Human Res., 532

U.S. 598, 604-605 (2001); Perez–Arellano v. Smith, 279 F.3d 791, 794 (9th Cir. 2002)

ORDER - 5
(applying Buckhannon definition of “prevailing party” to EAJA). A party need not succeed

on all of its claims; rather, prevailing party status looks to whether the party “succeed[ed]

on any significant issue in litigation which achieve[d] some of the benefit the parties sought

in bringing suit.” United States v. Real Prop. Known as 22249 Dolorosa St., Woodland

Hills, Cal., 190 F.3d 977, 981 (9th Cir. 1999).

       “A material alteration of the parties’ legal relationship occurs when ‘the plaintiff

can force the defendant to do something he [or she] otherwise would not have to do.’”

Higher Taste, Inc. v. City of Tacoma, 717 F.3d 712, 716 (9th Cir. 2013) (quoting Fischer

v. SJB-P.D. Inc., 214 F.3d 1115, 1118 (9th Cir. 2000)). “Judicial imprimatur can come in

the form of an enforceable judgment on the merits or a court-ordered consent decree…, but

those are not the exclusive means of satisfying the requirement.” Higher Taste, 717 F.3d

at 715. “Other court-approved actions will suffice, provided they entail a judicial

determination that the claims on which the plaintiff obtains relief are potentially

meritorious.” Id. (citing Buckhannon, 532 U.S. at 606).

       Here, Plaintiffs are the prevailing party on the APA rulemaking requirements claim

and the FACA claim. (Dkt. 95.) While the Court denied much of the relief requested by

Plaintiffs, the Court did award Plaintiffs some relief on these two claims by ordering

Defendants to provide the requisite public notice and commenting on the Deregulation

Protocols and to make available to Plaintiffs all past recommendations and/or information

produced by the working group and prohibiting Defendants from relying on any past

recommendations or findings of the working group in the future. (Dkt. 95.) That relief

ORDER - 6
materially altered the parties’ legal relationship and was accompanied by judicial

imprimatur. Plaintiffs are, therefore, the prevailing party on two of their claims.

2.     Substantial Justification

       Despite being a prevailing party, attorney’s fees are not granted if the government

can show that its positions were substantially justified or special circumstances make an

award unjust. 28 U.S.C. § 2412(d)(1)(A). Substantially justified means “‘justified in

substance or in the main’—that is, justified to a degree that could satisfy a reasonable

person.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). The Ninth Circuit and the vast

majority of courts of appeals require a reasonable basis both in law and fact supporting the

government’s position. Id. “Put another way, substantially justified means that there is a

dispute over which reasonable minds could differ.” Gonzales v. Free Speech Coalition,

408 F.3d 613, 618 (9th Cir. 2005) (quoting League of Women Voters of California v. FCC,

798 F.2d 1255, 1260 (9th Cir. 1986)).

       “The government has the burden of demonstrating substantial justification.” Oregon

Nat. Res. Council v. Madigan, 980 F.2d 1330, 1331 (9th Cir. 1992). “To establish

substantial justification, the government need not establish that it was correct or ‘justified

to a high degree’…but only that its position is one that ‘a reasonable person could think it

correct, that is, [that the position] has a reasonable basis in law and fact.’” Ibrahim v. U.S.

Dept. of Homeland Security, 912 F.3d 1147, 1167-68 (9th Cir. 2019) (quoting Pierce v.

Underwood, 487 U.S. 552, 565, 566 n.2 (1988)); see also Gonzales, 408 F.3d at 618



ORDER - 7
(Substantially justified means “justified in substance or in the main—that is, justified to a

degree that could satisfy a reasonable person.”).

       “That the government lost (on some issues) does not raise a presumption that its

position was not substantially justified.” Ibrahim, 912 F.3d at 1168; Pierce, 487 U.S. at

569 (stating that the government “could take a position that is substantially justified, yet

lose”). The Court must “consider whether the government’s position ‘as a whole’ has ‘a

reasonable basis in both law and fact.’” Id. (citations omitted). In making this

determination, the Ninth Circuit has directed:

       When evaluating the government’s “position” under the EAJA, we consider
       both the government’s litigation position and the “action or failure to act by
       the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(1)(B).
       Thus, the substantial justification test is comprised of two inquiries, one
       directed toward the government agency’s conduct, and the other toward the
       government’s attorneys’ conduct during litigation. See Gutierrez v.
       Barnhart, 274 F.3d 1255, 1259 (9th Cir. 2001). The test is an inclusive one;
       we consider whether the government’s position “as a whole” has “a
       reasonable basis in both law and fact.” Id. at 1258, 1261; see also Meier v.
       Colvin, 727 F.3d 867, 870 (9th Cir. 2013).

Ibrahim, 912 F.3d at 1168; see also League of Women Voters, 798 F.2d at 1258 (“In

analyzing the reasonableness of the government’s position under the ‘totality of the

circumstances’ test, we must look both to the position asserted by the government in the

trial court as well as the nature of the underlying government action at issue.”). To

determine whether the government’s position was substantially justified, the Court must

take into account the totality of the circumstances. Bullfrog Films, Inc. v. Wick, 959 F.2d

782, 784 (9th Cir. 1992). Not every regulation violation renders an agency’s action


ORDER - 8
unreasonable. Meinhold v. United States Dept. of Defense, 123 F.3d 1275, 1278 (9th

Cir.1997). “The government may avoid EAJA fees if it can prove that the regulation it

violated was ambiguous, complex, or required exceptional analysis.” Id.

       Here, Defendants argue their position, on whole, was substantially justified.

Defendants maintain the agency’s actions underlying the lawsuit were done on an

emergency basis to stop the spread of PCN and preserve consumer confidence and that the

agency’s litigation position was reasonable and necessary in order to defend against

Plaintiffs’ attempt to immediately end the quarantine and regulation of the potato fields.

(Dkt. 109.) Plaintiffs assert the agency’s conduct was not substantially justified because it

established and utilized the working group as an advisory committee without satisfying

FACA’s mandatory procedural requirements. (Dkt. 104, 112.)

       The Court finds the Defendants’ position, on whole, both as to the underlying

actions and during litigation, had a reasonable basis in law and fact and was substantially

justified. The agency had to respond quickly to the discovery of PCN in the Idaho potato

fields in order to minimize the wide-ranging fallout that could have occurred. The agency’s

actions in doing so were reasonable and necessary to address and minimize the impact of

the PCN discovery. For the same reasons, the agency’s litigation position was also

reasonable and substantially justified. While the emergent nature of the circumstances may

have abated by the time this litigation ensued, the concerns necessitating the agency’s

response remained. (Dkt. 95.) Had Plaintiffs obtained the full relief they sought in this case

– i.e., lifting the quarantine and regulations of the fields – the likely consequences of that

ORDER - 9
relief would have resulted in the same far-reaching negative impacts on Idaho’s potato

industry that the agency was attempting to thwart by acting quickly to confine prior to this

case being filed. (Dkt. 95.) Notably, the federal Defendants also had sufficient facts and

supportable legal arguments to prevail on the NEPA and Tenth Amendment claims. On

those claims where the agency did not prevail, the violations were procedural. The Court

does not minimize those violations but does find that, given the circumstances, the agency’s

actions, on whole, were substantially justified and their position with regard to the

procedural requirements of the APA and FACA were reasonable in both law and fact.

       In sum, the Defendants’ position, on whole, was reasonable and legally and factually

supported. (Dkt. 95.) Although the Court ultimately concluded the Defendants had violated

particular procedural requirements, that conclusion required exceptional analysis as

evidenced by the Court’s forty-three page decision on the motions for summary judgment.

Meinhold, 123 F.3d at 1278 (The government may avoid EAJA fees if it can prove that the

regulation it violated was ambiguous, complex, or required exceptional analysis.) Having

conducted that lengthy analysis and being intimately familiar with the record in this case,

and based on the entire record, the Court finds Defendants’ underlying actions and

litigation positions both had a reasonable basis in law and fact and were substantially

justified. Accordingly, Plaintiffs’ motion for attorneys’ fees and expenses under the EAJA

is denied.

3.     Special Circumstances



ORDER - 10
       Even if substantial justification did not exist, the Court would deny the motion

because the special circumstances of this case make an award of attorney fees unjust.

       A Court may not award attorney’s fees under the Equal Access to Justice Access

where “special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). The

government bears the burden of showing that special circumstances exist to make an award

unjust. Gutierrez v. Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001).

       The “special circumstances” exception to the mandatory award of attorney fees

when the government’s position was not substantially justified was developed to ensure

that the government is not deterred from advancing good faith but novel legal arguments

and to protect the court’s discretion to rely on equitable factors in denying a fee award.

Abela v. Gustafson, 888 F.2d 1258, 1266 (9th Cir. 1989) (citing H.R. Rep. No. 96–1418 at

11 (1980), reprinted in 1980 U.S.C.C.A.N. 4984, 4953, 4990).4 The EAJA thus explicitly

directs a court to apply traditional equitable principles in ruling upon an application for

counsel fees by a prevailing party. The exception “should only be invoked with caution”

Lucas v. White, 63 F. Supp. 2d 1046, 1056 (N.D. Cal. 1999).



4
 The House Report accompanying the EAJA states:
       Furthermore, the Government should not be held liable where special
       circumstances would make an award unjust. This “safety valve” helps to insure that
       the Government is not deterred from advancing in good faith the novel but credible
       extensions and interpretations of the law that often underlie vigorous enforcement
       efforts. It also gives the court discretion to deny awards where equitable
       considerations dictate an award should not be made.
H.R.Rep. No. 1418, 96th Cong., 2d Sess. at 11, reprinted in 1980 U.S. Code Cong. & Ad. News,
4953, 4984, 4990.

ORDER - 11
      This case is one of the exceptions where special circumstances exist. Here, the

agency was required to act quickly to address the discovery of PCN in the potato fields in

eastern Idaho and minimize the potential ramifications from that discovery. As discussed

in the Court’s order on summary judgment, which is incorporated herein, the consequences

of discovering PCN in Idaho potato fields were real, far-reaching, and wide-ranging. (Dkt.

95.) The agencies, both state and federal, acted reasonably and expeditiously to address

and minimize those impacts. Those actions benefited the entire potato industry in Idaho,

including Plaintiffs. While the agency violated certain procedural processes, the

overarching thrust of the agency’s actions both prior to and during this litigation were

reasonable and necessary to address the special circumstances presented by the discovery

of PCN in certain potato fields. The motion for attorney fees and costs under the EAJA is

denied.

                                        ORDER

      NOW THEREFORE IT IS HEREBY ORDERED that Plaintiffs’ Motion for

Attorney Fees (Dkt. 104) is DENIED.


                                                              November 14, 2019




ORDER - 12
